         Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 1 of 19



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                         :
MICHAEL ROMERO
                                         :
     Plaintiff,
                                         :
     v.                                       Civil Action No. DKC 20-0366
                                         :
RN JOHNSON O. OGUNSOLA,
RN CARLIN LEBRETON,                      :
RN KIRSTEN H. STEWART,
WEXFORD HEALTH SOURCES, INC.,            :
DR. ABAWI,
UNIVERSITY OF MARYLAND MEDICAL           :
  CENTER-KERNAN,
                                         :
  Defendants.

                             MEMORANDUM OPINION

     Defendants Wexford Health Sources, Inc., Johnson O. Ogunsula,

Carlin Lebreton, RN, and Kirsten H. Stewart, RN,1 (collectively,

“Wexford     Defendants”)    filed   a       motion    to   dismiss   or   in   the

alternative for summary judgment (ECF No. 19) in response to the

complaint filed by Plaintiff Michael Romero pursuant to 42 U.S.C.

§ 1983.     Mr. Romero opposed the motion.            (ECF No. 21).   Defendants

replied.     (ECF No. 22).    The matters pending are fully briefed and

there is no need for an evidentiary hearing.                See Local Rule 105.6.

For the reasons below, the motion to dismiss or for summary

judgment, construed as a motion for summary judgment, shall be




     1 The Clerk will be directed to correct the spelling of
Defendants’ names on the docket.
         Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 2 of 19



granted and the complaint as to the remaining Defendants shall be

dismissed.

I.   Background

     Plaintiff Michael Romero is an inmate committed to the custody

of the Maryland Division of Correction.          At all times relevant to

the complaint, he was confined at Jessup Correctional Institution

(“JCI”), in Jessup, Maryland.2

     A.      August 2, 2017

     Mr. Romero’s complaint concerns treatment for an injury he

sustained to his right foot and ankle on August 2, 2017, while he

was walking down the stairs, began to fall, and “caught himself.”

(ECF No. 1, at 4).         After nearly falling down the stairs, Mr.

Romero went to the medical unit to get his prescribed medication

and, while he was there, asked if he could be seen on an emergency

basis for what he describes as severe pain and swelling to his

right foot and ankle.       (Id., at 4-5).    In response to his request,

Defendant Johnson Ogunsula, RN, examined Mr. Romero’s foot and

ankle, put muscle rub and an ace bandage on the area, and gave him

a blank sick call request form to submit if his symptoms worsened.

(Id., at 5).       Neither a referral for provider follow-up, nor a

request for an x-ray was submitted for Mr. Romero.            (Id.).




     2 Mr. Romero is now confined at North Branch Correctional
Institution in Cumberland, Maryland. (ECF No. 24).
                                       2
      Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 3 of 19



     The Wexford Defendants do not dispute that Mr. Romero injured

his right foot on August 2, 2017, when he was descending the

stairs.     (ECF No. 19-5, at 2) (Declaration of Dr. Temesgen,

Regional Medical Direction for Jessup region).          At that time, Mr.

Romero reported his pain as a “3” on a scale of 10.            (Id.).    Mr.

Romero’s foot and ankle were described as slightly swollen, which

subsided when ice was applied.      (Id.).       Mr. Romero was advised by

Nurse Ogunsula to continue applying cold compresses, gently rub

with muscle rub, wrap with an ace bandage which was provided, and

keep his foot elevated.      (Id.); (ECF No. 19-4, at 3-4).     Mr. Romero

was provided with a blank sick call form to use if his symptoms

worsened.    (Id.).    At the time, Mr. Romero was already prescribed

Tramadol 50 mg and Neurontin 300 mg for chronic pain.               (Id.).

Because Mr. Romero was able to walk on his foot and the cold

compress    improved   the   swelling,   Nurse    Ogunsula   suspected   Mr.

Romero’s ankle was sprained.       (Id.).    Dr. Temesgen opines that,

given the presentation, there was no clinical indication that Mr.

Romero needed to be referred to a provider at that time.          (ECF No.

19-5, at 3).

     B.     August 4, 2017

     According to Plaintiff, by August 4, 2017, his injury had

worsened.    (ECF No. 1, at 5).    Specifically, his ankle was swollen

to the size of a basketball and he could not walk.              (Id.).    He

showed his ankle to correctional officers who obtained a wheelchair

                                    3
      Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 4 of 19



to transport him to be seen by medical personnel for emergency

medical treatment.     (Id.).     Mr. Romero states that Defendants

Carlin Lebreton and Kirsten Stewart, both of whom are registered

nurses, refused to see him.      (Id.).    Mr. Romero persisted in his

attempts to get medical attention and Ms. Lebreton and Ms. Stewart

put in an x-ray request and entered a “feed-in” order.             (Id.).

Mr. Romero was concerned with this plan because August 4, 2017 was

a Friday and if he accepted this plan, he would have had to wait

several days in his cell for the x-ray. (Id.). Mr. Romero believes

he may have died had he done nothing more after Defendants Lebreton

and Stewart forced him to leave the medical unit.         (Id.).

      Defendants agree that, on August 4, 2017, Mr. Romero submitted

a sick call complaining that his right foot was possibly fractured.

(ECF No. 19-5, at 3); (ECF No. 19-4, at 5).      Mr. Romero was brought

to sick call in a wheelchair and he was seen by Carlin Lebreton,

RN.   (ECF No. 19-5, at 3).      At this time, Mr. Romero’s foot was

swollen from a point above his ankle down to his toes.             (Id.).

Mr. Romero told Ms. Lebreton that he had continued to walk on the

injured foot and described the pain as sharp. (Id.). Ms. Lebreton

noted that the swelling on the sole of Mr. Romero’s foot was

assessed as “1+” and the skin was slightly red but cool to the

touch.   (Id.).   The capillary refill to Mr. Romero’s foot and toes

was normal and he was able to move all five of his toes.           (Id.).

Mr. Romero was, however, unable to bear any weight on his foot.

                                    4
      Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 5 of 19



Ms. Lebreton submitted an x-ray request for the right foot, placed

Mr. Romero on feed-in status and ordered a wheelchair for his use.

(Id.).   She further advised Mr. Romero to elevate his foot when

seated and to avoid standing for long periods of time.             (Id.).

Dr. Temesgen observes that because Mr. Romero reported he had

continued to walk on the injured foot, the increased swelling and

pain were not unusual.     (Id.).   Additionally, the normal capillary

refill and Mr. Romero’s ability to wiggle his toes were positive

indications.    (Id.).    Dr. Temesgen views the care provided by Ms.

Lebreton as appropriate given the circumstances.         (Id.).

     Mr. Romero was seen again in the dispensary later on the same

day, this time by Kirsten Stewart, RN.         (ECF No. 19-5, at 3-4).

Ms. Stewart offered Mr. Romero Ibuprofen or Tylenol, but he

declined because it upsets his stomach.            (Id.).     Physician’s

Assistant Wilson was notified of Mr. Romero’s issues and ordered

an x-ray.    (Id.).

     Mr. Romero returned a third time in the afternoon of August

4, 2017 and was seen by Nurse Practitioner Titilayo Otunuga.           (ECF

No. 19-5, at 4).      At this time Mr. Romero reported his pain to be

a 10 out of 10 and explained that most of his pain was in his big

toe, the top of his right foot, and in the arch of his right foot.

(Id.).      Although Mr. Romero was already taking Tramadol, he

reported it was ineffective in treating the pain in his foot.

(Id.).   Mr. Romero was told to rest the foot, apply ice twice a

                                    5
       Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 6 of 19



day, and he was prescribed Tylenol #3 for pain.            (Id.).      An x-ray

was not taken on August 4, 2017, because it was “not available.”

(Id.).      Rather, the right foot was immobilized and Mr. Romero was

told not to place any weight on it until the x-ray could be taken.

(Id.).       At this time, it was still suspected that Mr. Romero had

sustained a sprain, but other abnormalities could not be ruled

out.   (Id., at 5).

       C.     Hospital Trip

       Mr.    Romero   repeatedly    states   that   he   left   the   medical

department in a wheelchair and sought out a “security supervisor”

to obtain assistance in getting proper medical care for his swollen

ankle.      (ECF No. 1, at 5).      When Mr. Romero encountered the Chief

of Security, he explained his predicament and showed him his

swollen right foot.        (Id.).   Upon seeing the state of Mr. Romero’s

right foot and ankle, the Chief of Security called the Chief

Medical Provider, Dr. Ayoku Oketunji and told Mr. Romero to return

to medical.       (Id.).    When Mr. Romero arrived back in the medical

unit, Dr. Oketunji examined his “infected swollen right foot” and

“immediately had [Mr. Romero] sent out 911 by ambulance to an

outside hospital.”         (Id.).   Mr. Romero was sent to University of

Maryland Medical Center (UMMC) where it was determined that he had

an infection of cellulitis in his right foot.             (Id., at 6).     The

UMMC treatment staff could not determine if Mr. Romero’s foot was



                                        6
           Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 7 of 19



fractured because of the infection, which took three weeks to treat

with intravenous antibiotics.           (Id.).

       The trip to the hospital, however, did not occur on August 4.

Rather, according to the verified records provided by Wexford

Defendants, an x-ray of Mr. Romero’s right foot and ankle was taken

on August 7, 2017.        (ECF No. 19-5, at 5).     The radiologist reported

that no acute fracture could be seen on the x-rays.              (ECF No. 19-

4, at 12-13) (x-ray report).           Nurse Practitioner Ttilayo Otunuga

was unable to palpate the right pedal or popliteal pulse due to

the increased swelling.          (ECF No. 19-5, at 5); see also (ECF No.

19-4, at 14). Compartment syndrome3 could not be ruled out. (Id.).

NP Otunuga contacted Dr. Atnafu to discuss Mr. Romero’s case and

Dr. Atnafu recommended sending Mr. Romero to UMMC emergency.

(Id.).       Mr. Romero was admitted to UMMC where he was treated for

cellulitis and diagnosed with a midfoot or Lisfranc fracture.

(Id.); see also (ECF No. 19-4, at 17-33) (UMMC medical records

noting date of admission as August 7, 2017).                    There was no

recommendation for surgery, therefore a cast was placed on Mr.

Romero’s right foot and ankle.           (Id.); see also (ECF No. 19-4, at

63).




       3
       Compartment syndrome is a serious condition that involves
increased pressure in a muscle compartment. It can lead to muscle
and   nerve  damage   and   problems  with  blood   flow.     See
https://medlineplus.gov (last viewed Oct. 20, 2020).
                                         7
           Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 8 of 19



       After the infection in Mr. Romero’s foot had cleared, it was

determined that he had sustained three fractures to his foot which

required immobilization with a hard cast for approximately six

weeks.       (Id.).    On August 12, 2017, Mr. Romero returned to the JCI

infirmary where he remained on a PICC line for IV infusion of

Vancomycin antibiotics through mid-September 2017.                      (ECF No. 19-

5,    at    5).       The   IV    was   stopped      after   Dr.   Wolde-Rafael,   the

infectious        disease        specialist,       determined   the   cellulitis   had

resolved.         (Id.).    Mr. Romero returned to UMMC for a follow-up to

remove his cast.            (Id.).      Mr. Romero was approved for receipt of

physical therapy at UMMC and was recommended for orthotic footwear

to improve stability of his right foot and ankle.                     (Id., at 5-6).

He was cleared to return to general population at the end of

November 2017.          (Id.).

II.    Summary Judgment Standard of Review

       Pursuant to Federal Rule of Civil Procedure 56(a), “[t]he

court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                    The court should “view

the evidence in the light most favorable to . . . the nonmovant,

and draw all reasonable inferences in her favor without weighing

the evidence or assessing the witnesses’ credibility.”                     Dennis v.

Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir.

2002).       Importantly, “the mere existence of some alleged factual

                                               8
       Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 9 of 19



dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.”              Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

       The court maintains an “affirmative obligation . . . to

prevent factually unsupported claims and defenses from proceeding

to trial.”     Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d

514,   526   (4th   Cir.     2003)    (internal     quotation   marks     omitted)

(quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993) and

citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).                  “A

party opposing a properly supported motion for summary judgment

‘may   not   rest     upon   the     mere   allegations   or    denials    of   his

pleadings,’ but rather must ‘set forth specific facts showing that

there is a genuine issue for trial.’”              (Id.) (quoting Fed. R. Civ.

P. 56(e)).      A dispute of material fact is only “genuine” if

sufficient evidence favoring the nonmoving party exists for the

trier of fact to return a verdict for that party.                 Anderson, 477

U.S. at 249-50.

III. Eighth Amendment

       The   Eighth    Amendment       prohibits    “unnecessary    and    wanton

infliction of pain” by virtue of its guarantee against cruel and

unusual punishment.          Gregg v. Georgia, 428 U.S. 153, 173 (1976);

see also Hope v. Pelzer, 536 U.S. 730, 737 (2002); Scinto v.

Stansberry, 841 F.3d 219, 225 (4th Cir. 2016); King v. Rubenstein,

                                            9
     Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 10 of 19



825 F.3d 206, 218 (4th Cir. 2016).              “Scrutiny under the Eighth

Amendment is not limited to those punishments authorized by statute

and imposed by a criminal judgment.”             De’Lonta v. Angelone, 330

F.3d 630, 633 (4th Cir. 2003) (citing Wilson v. Seiter, 501 U.S.

294, 297 (1991)); accord Anderson v. Kingsley, 877 F.3d 539, 543

(4th Cir. 2017).    To state an Eighth Amendment claim for denial of

medical care, a plaintiff must demonstrate that the actions of the

defendants,    or   their   failure   to   act,    amounted   to    deliberate

indifference to a serious medical need.             See Estelle v. Gamble,

429 U.S. 97, 106 (1976); see also Kingsley, 877 F.3d at 543.

Deliberate indifference to a serious medical need requires proof

that, objectively, the prisoner plaintiff was suffering from a

serious medical need and that, subjectively, the prison staff were

aware of the need for medical attention but failed to either

provide it or ensure it was available.           See Farmer v. Brennan, 511

U.S. 825, 834-37 (1994); see also Heyer v. U.S. Bureau of Prisons,

849 F.3d 202, 209-10 (4th Cir. 2017); King, 825 F.3d at 218; Iko

v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008).               Objectively, the

medical   condition   at    issue   must   be    serious.     See   Hudson   v.

McMillian, 503 U.S. 1, 9 (1992) (there is no expectation that

prisoners will be provided with unqualified access to health care);

Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014).              Proof of

an objectively serious medical condition, however, does not end

the inquiry.

                                      10
     Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 11 of 19



     The subjective component requires “subjective recklessness”

in the face of the serious medical condition.            See Farmer, 511

U.S. at 839, 840 (1994); see also Kingsley, 877 F.3d at 544.           Under

this standard, “the prison official must have both ‘subjectively

recognized     a    substantial   risk    of   harm’   and   ‘subjectively

recognized that his[/her] actions were inappropriate in light of

that risk.’”       Kingsley, 877 F.3d at 545 (quoting Parrish ex rel.

Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)); see also Rich

v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997) (“True subjective

recklessness requires knowledge both of the general risk, and also

that the conduct is inappropriate in light of that risk.”).

“Actual knowledge or awareness on the part of the alleged inflicter

. . . becomes essential to proof of deliberate indifference

‘because prison officials who lacked knowledge of a risk cannot be

said to have inflicted punishment.’”           Brice v. Va. Beach Corr.

Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S.

at 844).   The subjective knowledge requirement can be met through

direct evidence of actual knowledge or through circumstantial

evidence tending to establish such knowledge, including evidence

“that a prison official knew of a substantial risk from the very

fact that the risk was obvious.”         Scinto, 841 F.3d at 226 (quoting

Farmer, 511 U.S. at 842).

     If the requisite subjective knowledge is established, an

official may avoid liability “if [he] responded reasonably to the

                                    11
       Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 12 of 19



risk, even if the harm ultimately was not averted.”                   Farmer, 511

U.S. at 844; see also Cox v. Quinn, 828 F.3d 227, 236 (4th Cir.

2016) (“[A] prison official’s response to a known threat to inmate

safety must be reasonable.”).            Reasonableness of the actions taken

must be judged in light of the risk the defendant actually knew at

the time.      See Brown v. Harris, 240 F.3d 383, 390 (4th Cir. 2001)

(citing Liebe v. Norton, 157 F.3d 574, 578 (8th Cir. 1998) (focus

must be on precautions actually taken in light of suicide risk,

not those that could have been taken)); see also Jackson, 775 F.3d

at 179 (physician’s act of prescribing treatment raises fair

inference that he believed treatment was necessary and that failure

to provide it would pose an excessive risk).

       Mr.    Romero’s   claim       against   Wexford   as     the    contractor

providing medical care to prisoners in the Maryland Division of

Correction is based on what he characterizes as a policy that

resulted in denying him needed emergency care.             (ECF No. 21, at 7-

11).     Specifically, he claims that the practice of requiring

inmates to be screened by registered nurses before being seen by

a   mid-level    provider       or   a   physician    amounts    to    deliberate

indifference to a serious medical need.              (Id., at 11).

       Mr. Romero relies on Monell v. Dep’t of Social Servs. of N.Y.,

436    U.S.    658    (1978),    establishing     municipal      liability    for

constitutional violations proximately caused by a policy, custom,

or practice.         Municipal policy arises from written ordinances,

                                          12
       Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 13 of 19



regulations, and statements of policy, (id. at 690); decisions by

municipal policymakers, Pembaur v. Cincinnati, 475 U.S. 469, 482-

83 (1986); and omissions by policymakers that show a “deliberate

indifference” to the rights of citizens.               See Canton v. Harris,

489 U.S. 378, 388 (1989).             Whether the procedures in place for

conducting triage of medical complaints presented to Wexford’s

staff constitute a “policy” for purposes of Monell liability need

not be determined where, as here, there has been no resulting

constitutional violation.

       Mr. Romero claims that Defendants Wexford Health Sources

(“Wexford”), Ogunsula, Lebreton, and Stewart are responsible for

the lack of treatment and the delay in his receipt of emergency

treatment for his “rare infection and fracture.”                 (ECF No. 1, at

6).    When Mr. Romero first reported his injury on August 2, 2017,

he    was   able   to   walk,   and   the    slight   swelling   subsided   with

application of a cold compress; he does not dispute this assessment

of his injury.          Additionally, Mr. Romero was already prescribed

pain medications, which he continued to receive.                  Defendants do

not dispute that Mr. Romero was not provided with any assistive

devices on the day of his injury, nor do they dispute that Mr.

Romero had to walk to the medical unit twice on August 2, 2017.

       In his opposition to Defendants’ motion, Mr. Romero asserts

that on August 2, 2017, Nurse Ogunsula initially refused to examine

his foot after he explained he had injured it.              (ECF No. 21-1, at

                                        13
      Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 14 of 19



2).   Mr. Romero asked Nurse Ogunsula to refer him to a provider,

meaning a physician or a physician’s assistant, and said he needed

to have his foot x-rayed.       (Id.).       Despite Mr. Romero’s requests,

Nurse Ogunsula failed to refer him to a provider and did not order

x-rays. (Id.). Mr. Romero also points out that he was not provided

with any sort of assistive device such as a cane or crutches,

making   it   necessary   for    him   to     walk    to   retrieve    his   daily

medications and exacerbating his injury. (Id.). Mr. Romero states

that on August 3, 2017, he had to walk to medical twice to get his

pain medication.     (Id., at 3.).          He estimates the distance to be

300 to 400 yards in one direction.           (Id., at 4).    Mr. Romero claims

that by August 4, 2017, his right foot and ankle were so swollen

that he could not touch his foot to the floor and had to hop out

of his cell, down the stairs, and to the rec hall to ask another

inmate   to   request   some    assistance      for   him   from   correctional

officers.     (Id., at 2).

      While Defendants acknowledge that the increase in swelling to

Mr. Romero’s foot that was noted the following day was probably

due to the fact that he continued to walk on it, they do not

suggest that Mr. Romero had alternative means to transport himself

to the medical unit.      Mr. Romero does not allege, however, that he

made Defendants aware of the fact that walking on his foot on the

day following his injury was causing him pain.                        It is also

undisputed that when the symptoms worsened on August 4, 2017, Mr.

                                       14
      Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 15 of 19



Romero was given a wheelchair and was told to keep his foot

elevated.     Later that day, Mr. Romero was given Tylenol #3 twice

per day, his foot was immobilized, and he was told to avoid putting

weight on his foot.

      The parties dispute the date Mr. Romero was sent out of the

prison to UMMC.       While Mr. Romero maintains that he was sent to

the   hospital   on   August   4,   2017,   because   he    insisted   it   was

necessary, the verified medical record from UMMC indicates that

Mr. Romero was sent there on August 7, 2017.               (ECF No. 19-4, at

17-33).     Mr. Romero also claims his foot was x-rayed on August 4,

2017; however, the x-ray report, which is included with the

verified medical records, indicates it was taken on August 7, 2017.

(ECF No. 19-4, at 13).     Mr. Romero’s assertions, without more, are

not enough to create a genuine dispute of material fact in light

of the verified medical records from records kept by both Wexford

and UMMC.     “When the moving party has carried its burden under

Rule 56(c), its opponent must do more than simply show that there

is some metaphysical doubt as to the material facts.”             Matsushita

Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986) (footnote omitted).      Indeed, Mr. Romero relies on a medical

record dated August 23, 2017, which states in pertinent part that

he was sent to UMMC on August 7, 2017.         (ECF No. 21-1, at 16).

      The care provided was tailored to the ongoing development of

worsening symptoms Mr. Romero exhibited.          Mr. Romero’s assertion

                                      15
       Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 16 of 19



that his foot should have been x-rayed on the date of the injury

represents a disagreement with the medical care provided.                   Such

disagreement does not amount to a deprivation of a constitutional

right absent exceptional circumstances not present here.                      See

Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985).                    Further,

there is no objective evidence that an earlier x-ray would have

revealed a fracture when an x-ray performed on August 7, 2017, did

not.

       The fact that Wexford Defendants did not diagnose Mr. Romero

with   cellulitis    or   a   fractured       foot    is,   at   most,   medical

malpractice. “[A]ny negligence or malpractice on the part of . . .

doctors in missing [a] diagnosis does not, by itself, support an

inference of deliberate indifference.”               Johnson v. Quinones, 145

F.3d 164, 166 (4th Cir. 1998).              Without evidence that a doctor

linked symptoms with the presence of a serious medical condition,

the subjective knowledge required for Eighth Amendment liability

is not present.     Id. at 169 (actions inconsistent with an effort

to hide a serious medical condition refute presence of doctor’s

subjective knowledge).        Here, there is no evidence that Wexford

Defendants treated Mr. Romero with reckless disregard for his well-

being, nor is there any evidence that they refused to provide

appropriate    medical    care   for   an     ongoing,      developing   serious

medical need.     Rather, Mr. Romero’s condition was monitored and

addressed as the symptoms became more serious.

                                       16
       Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 17 of 19



IV.    Supplemental Complaint:     Medical Malpractice Claims

       In   a    supplemental      complaint       asserting      supplemental

jurisdiction,    Mr.   Romero   has    also    raised   medical   malpractice

claims against Dr. Abawi and the University of Maryland Medical

Center-Kernan because his big toe did not set correctly and causes

him an ongoing source of pain while walking.               (ECF No. 12).   Mr.

Romero claims that these defendants are responsible for his current

state of disability.      (ECF No. 1, at 6).        Mr. Romero claims that

his big toe did not “set right” and he was never advised of this

by Dr. Abawi.    (Id.).   He found out about his toe when he was taken

to    another   specialist   for   a    consult    about    his   knee.    Dr.

Krishnaswamy at Bon Secours Hospital x-rayed Mr. Romero’s right

foot and advised that in order to fix his right big toe, it would

need to be broken and reset.       (Id.).

       Mr. Romero takes issue with the fact that Dr. Abawi did not

tell him about his big toe.           (Id.).   When Mr. Romero confronted

her with the issue, Dr. Abawi advised that she did not think it

would affect him.      (Id., at 7).     Mr. Romero told Dr. Abawi that he

could not walk on his right foot because of “the big toe bone

sticking out under his right foot.”               (Id.).     In an effort to

address the problem with his toe, Dr. Abawi ordered special

orthopedic shoes which did not correct the problem.               (Id.).   Mr.

Romero claims that Dr. Abawi was going to perform corrective

surgery to reset his toe, but before the surgical procedure could

                                       17
     Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 18 of 19



be done Mr. Romero was advised by Wexford employees that “no

prisoner can go to or be treated by anyone at University of

Maryland Rehabilitation and Orthopedic Institute-Kernan.”          (Id.).

The failure to provide Mr. Romero with the corrective surgery has

resulted in continued pain and an inability to walk more than short

periods of time.    (Id.).   Mr. Romero alleges medical malpractice

against Dr. Abawi and University of Maryland Rehabilitation and

Orthopedic    Institute-Kernan.     (See   ECF   No.   12)   (supplemental

complaint).

     Medical malpractice is a state law claim.4          “When, as here,

the federal claim is dismissed early in the case, the federal

courts are inclined to dismiss the state law claims without

prejudice rather than retain supplemental jurisdiction.”         Carnegie

Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (citing United

Mine Workers of America v. Gibbs, 383 U.S. 715, 726-727 (1966)).

The complaint as to these Defendants shall be dismissed without

prejudice.




     4 Under Maryland law, if a medical malpractice claim is filed
in a State Circuit Court due to the amount of damages sought (over
$30,000), the plaintiff must comply with Md. Code Ann., Cts & Jud.
Proc. § 3-2A-02, which requires in pertinent part that the
plaintiff obtain a certificate from an expert stating that the
care provided did not meet the accepted standard of care.      See
also Md. Code Ann., Cts & Jud. Proc. § 3-2A-05 (Arbitration
Proceedings).
                                   18
      Case 8:20-cv-00366-DKC Document 25 Filed 11/04/20 Page 19 of 19



V.    Conclusion

      By separate Order which follows, the pending motion to dismiss

or   for   summary   judgment,   construed   as   a   motion   for   summary

judgment, shall be granted and the complaint as to the remaining

Defendants shall be dismissed.




                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                    19
